IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           No. 05-085

                                        2006 MT 195N-A
                                        ______________

STATE OF MONTANA,                                            )
                                                             )
               Plaintiff and Respondent,                     )
                                                             )
       v.                                                    )              ORDER
                                                             )
LEON HARLSON,                                                )
                                                             )
               Defendant and Appellant.                      )
                                      ______________

       Appellant Leon Harlson has filed a petition for rehearing of the Court’s decision herein,
filed as State v. Harlson, 2006 MT 195N, on August 22, 2006. The petition asserts that the
Opinion inaccurately recounts what occurred in the District Court proceedings with regard to one
issue. Having reviewed the petition, we agree that several statements set forth in ¶ 8 of the
Opinion are inaccurate. Therefore,
       IT IS ORDERED that ¶ 8 of the Opinion issued in this matter on August 22, 2006, is
hereby withdrawn and the following paragraph is substituted in its stead:
       ¶8     Harlson also argues that the District Court improperly admitted a
       redacted copy of his driving record, which was offered by the State to show
       that Harlson was driving with a suspended license when he was stopped and
       arrested. Harlson had filed, and was granted, a motion in limine barring
       reference to his other charges or crimes. When the State sought to
       introduce, in accordance with statute, a certified copy of Harlson’s driving
       record, it also offered to redact Harlson’s other convictions from the
       document. However, Harlson also objected to a redacted copy, arguing that
       the document would nonetheless be prejudicial because the jury could
       deduce therefrom that Harlson had been convicted of other offenses. We
       review a district court’s evidentiary rulings for abuse of discretion. State v.
       Bar-Jonah, 2004 MT 344, ¶ 97, 324 Mont. 278, ¶ 97, 102 P.3d 1229, ¶ 97.
       Faced with Harlson’s dual objection, the District Court concluded that
       Harlson could not “have it both ways” and admitted Harlson’s certified

                                                 1
       driver’s record with his past traffic offenses redacted therefrom. Though
       Harlson claims the redacted record was prejudicial, he offers no basis or
       authority for it. As such, and because a certified copy of a driving record is
       proper evidence under statute, we hold that the District Court did not abuse
       its discretion in admitting a certified, yet redacted, copy of Harlson’s
       driving record.

In all other respects, the Opinion issued herein shall remain as originally set forth.
       IT IS FURTHER ORDERED that the petition for rehearing is otherwise denied and
remittitur shall issue forthwith.
       DATED this 20th day of September, 2006.


                                               /S/ JIM RICE
                                               /S/ W. WILLIAM LEAPHART
                                               /S/ JAMES C. NELSON
                                               /S/ JOHN WARNER
                                               /S/ BRIAN MORRIS




                                                  2